11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Eddie Ray Routh,                               * From the 266th District Court
                                                 of Erath County,
                                                 Trial Court No. CR14024

Vs. No. 11-15-00036-CR                         * March 31, 2017

The State of Texas,                            * Opinion by Wright, C.J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.